
	

113 HR 2967 IH: Intergenerational Financial Obligations Reform Act
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2967
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2013
			Mr. Schock (for
			 himself and Mr. Cooper) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To provide for fiscal gap and generational accounting
		  analysis in the legislative process, the President’s budget, and annual
		  long-term fiscal outlook reports.
	
	
		1.Short titleThis Act may be cited as the
			 Intergenerational Financial
			 Obligations Reform Act or the INFORM Act.
		2.DefinitionsIn this Act:
			(1)Fiscal
			 gapThe term fiscal gap means an economic analysis
			 that—
				(A)calculates the
			 difference between the present value of all projected future Federal spending,
			 including interest and principal payments on the initial outstanding debt, and
			 the present value of all projected future Federal revenues, over an infinite
			 time horizon;
				(B)calculates the
			 permanent Federal revenue increases and spending reductions and identifies the
			 combination of fiscal policy options starting in the budget year, and 5, 10,
			 15, and 25 years after the budget year, needed to eliminate the infinite
			 horizon fiscal gap calculated as of the budget year; and
				(C)calculates the
			 increases in the levels of annual rates of economic growth factors, including
			 technological change, labor productivity, and capital deepening, starting in
			 the budget year, and 5, 10, 15, and 25 years after the budget year, needed to
			 eliminate the infinite horizon fiscal gap calculated as of the budget
			 year.
				(2)GenerationThe
			 term generation means a 1-year age cohort.
			(3)Generational
			 accountingThe term generational accounting means an
			 economic analysis that calculates—
				(A)the projected
			 present value lifetime net Federal tax burden facing each living adult
			 generation over 18 years of age; and
				(B)the present value
			 lifetime net Federal tax burdens facing each current generation of children 18
			 years of age and under, as well as each future generation, assuming—
					(i)the
			 sum of all present value lifetime net Federal tax burdens facing each current
			 generation of children 18 years of age and under, as well as each future
			 generation, covers the present value of future discretionary spending,
			 including interest and principal payments on the initial outstanding debt, less
			 the sum of all present value lifetime net Federal tax burdens facing living
			 adult generations over 18 years of age; and
					(ii)the
			 lifetime net Federal tax burden of generations 18 years of age and under, as
			 well as future generations, increases with year of birth at the projected
			 growth rate of labor productivity.
					(4)Net Federal tax
			 burdenThe term net Federal tax burden means the
			 difference between Federal taxes paid and transfer payments received.
			3.The Congressional
			 Budget Office ReportSection
			 202(e) of the Congressional Budget Act of 1974 is amended by inserting at the
			 end the following:
			
				(4)(A)For any legislation or
				resolution considered in the Senate or the House of Representatives that would
				impact revenues or mandatory spending by greater than 0.5 percent of gross
				domestic product over the following 10-fiscal year period and upon request
				relating to such legislation or resolution by the Chairmen or Ranking Members
				of the Committees on the Budget of the House of Representatives or the Senate,
				the Congressional Budget Office shall be required to provide, with respect to
				such legislation or resolution—
						(i)a fiscal gap and generational
				accounting analysis, including the change in the fiscal gap and generational
				accounting analysis relative to the baseline; and
						(ii)the Federal deficit, at current
				spending levels, in the fiscal year that is 75 years and the stock of the debt
				in the 75th year after the fiscal year in which the legislation is being
				considered.
						(B)In this paragraph—
						(i)the term fiscal gap
				means an economic analysis that—
							(I)calculates the difference between the
				present value of all projected future Federal spending, including interest and
				principal payments on the initial outstanding debt, and the present value of
				all projected future Federal revenues, over an infinite time horizon;
							(II)calculates the permanent Federal revenue
				increases and spending reductions and identifies the combination of fiscal
				policy options starting in the budget year, and 5, 10, 15, and 25 years after
				the budget year, needed to eliminate the infinite horizon fiscal gap calculated
				as of the budget year; and
							(III)calculates the increases in the levels
				of annual rates of economic growth factors, including technological change,
				labor productivity, and capital deepening, starting in the budget year, and 5,
				10, 15, and 25 years after the budget year, needed to eliminate the infinite
				horizon fiscal gap calculated as of the budget year;
							(ii)the term generation
				means a 1-year age cohort;
						(iii)the term generational
				accounting means an economic analysis that calculates—
							(I)the projected present value lifetime net
				Federal tax burden facing each living adult generation over 18 years of age;
				and
							(II)the present value lifetime net Federal
				tax burdens facing each current generation of children 18 years of age and
				under, as well as each future generation, assuming—
								(aa)the sum of all present value lifetime
				net Federal tax burdens facing each current generation of children 18 years of
				age and under, as well as each future generation, covers the present value of
				future discretionary spending, including interest and principal payments on the
				initial outstanding debt, less the sum of all present value lifetime net
				Federal tax burdens facing living adult generations over 18 years of age;
				and
								(bb)the lifetime net Federal tax burden
				of generations 18 years of age and under, as well as future generations,
				increases with year of birth at the projected growth rate of labor
				productivity; and
								(iv)the term net Federal tax
				burden means the difference between Federal taxes paid and transfer
				payments
				received.
						.
		4.CBO annual
			 report
			(a)In
			 generalThe Congressional Budget Office shall produce an annual
			 fiscal gap and generational accounting analysis within its annual
			 Long-Term Budget Outlook.
			(b)Public
			 ReportThe Director of the Congressional Budget Office shall post
			 the report described in subsection (a) on the Congressional Budget Office
			 public website.
			5.GAO annual
			 report
			(a)In
			 generalThe Comptroller General shall produce an annual fiscal
			 gap and generational accounting analysis within its annual Long-Term
			 Fiscal Outlook.
			(b)Public
			 reportThe Comptroller General shall post the report described in
			 subsection (a) on the General Accountability Office public website.
			6.The President’s
			 budgetSection 1105 of title
			 31, United States Code, is amended—
			(1)in subsection (a),
			 by—
				(A)redesignating
			 paragraph (37) following paragraph (38) as paragraph (39); and
				(B)adding at the end
			 the following:
					
						(40)an analysis
				including—
							(A)a fiscal gap and
				generational accounting analysis of the full budget proposal;
							(B)a fiscal gap and
				generational accounting analysis of specific policy changes that would impact
				revenues or mandatory spending by greater than 0.5 percent of gross domestic
				product over the following 10-fiscal year period; and
							(C)the Federal
				deficit, at current spending levels, in the fiscal year that is 75 years and
				the stock of the debt in the 75th year after the fiscal year in which the
				policy is being considered.
							;
				and
				(2)by inserting at
			 the end the following:
				
					(i)For purposes of
				subsection (a)(40)—
						(1)the term
				fiscal gap means an economic analysis that—
							(A)calculates the
				difference between the present value of all projected future Federal spending,
				including interest and principal payments on the initial outstanding debt, and
				the present value of all projected future Federal revenues, over an infinite
				time horizon;
							(B)calculates the
				permanent Federal revenue increases and spending reductions and identifies the
				combination of fiscal policy options starting in the budget year, and 5, 10,
				15, and 25 years after the budget year, needed to eliminate the infinite
				horizon fiscal gap calculated as of the budget year; and
							(C)the increases in
				the levels of annual rates of economic growth factors, including technological
				change, labor productivity, and capital deepening, starting in the budget year,
				and 5, 10, 15, and 25 years after the budget year, needed to eliminate the
				infinite horizon fiscal gap calculated as of the budget year;
							(2)the term
				generation means a 1-year age cohort;
						(3)the term
				generational accounting means an economic analysis that
				calculates—
							(A)the projected
				present value lifetime net Federal tax burden facing each living adult
				generation over 18 years of age; and
							(B)the present value
				lifetime net Federal tax burdens facing each current generation of children 18
				years of age and under, as well as each future generation, assuming—
								(i)the sum of all
				present value lifetime net Federal tax burdens facing each current generation
				of children 18 years of age and under, as well as each future generation,
				covers the present value of future discretionary spending, including interest
				and principal payments on the initial outstanding debt, less the sum of all
				present value lifetime net Federal tax burdens facing living adult generations
				over 18 years of age; and
								(ii)the lifetime net
				Federal tax burden of generations 18 years of age and under, as well as future
				generations, increases with year of birth at the projected growth rate of labor
				productivity; and
								(4)the term net
				Federal tax burden means the difference between Federal taxes paid and
				transfer payments
				received.
						.
			
